Case 1:18-cv-05488-CI\/| Document 39________|§@_|@__(1_¢1¢2[1@/¢71?§";_:£§ re

    

UNITED STATES DISTRICT COURT
SOUTHERN DISTRECT OF NEW YORK

STEVEN HIRSCH,

 

Plaintiff,

No. 18 Civ. 5488 (CM)

~against~

COMPLEX MEDIA, INC.,
Defendant.

 

 

DECISION AND ORDER DENYING DEFENDANT’S MOTION TO
DISMISS, OR, IN THE ALTERNATIVE, STRIKE CERTAIN PLEADINGS,
DENYING WITHOUT PREJUDICE PLAINTIFF’S CROSS-MOTION FOR
SUMMARY JUDGMENT, AND DENYING AS MOOT PLAINTIFF’S
MOTI()N FOR JUDICIAL NOTICE

l\/Icl\/[ahon, C.J.:

This case, Which is factually very straightforward but presents a whole host of legal
issues, Would - in the parlance of law school ~ make for a good issue~spotter examinationl

Plaintift` Steven Hirsch, a professional photographer, brings this action for copyright
infringement, pursuant to 17 U.S.C. §§ 106, 501, against Defendant Cornplex Media, Inc.
(“Complex”), a media organization that specializes in popular culture.

Complex has moved to dismiss this action, or, in the alternative, to strike certain
pieadings, pursuant to Fed. R. Civ. P. lZ(b)(G) & lZ(i). Hirsch has filed a cross-motion for
partial summary judgment and a supporting motion for judicial notice.

For the reasons that follow, all motions are denied.

I. Factual Background

The following facts are drawn from the Amended Complaint.

 

Case 1:18-cv-05488-CI\/| Document 39 Filed 12/10/18 Page 2 of 22

On or about January 18, 2017, Hirsch, a professional photographer in the business of
licensing his photographs to online, print, and television media for a fee, captured a photograph
inside a New York state courtroom of an individual named Santino Boderick, a criminal
defendant who was awaiting his sentence in a gang-related criminal proceeding (hereinafter
referred to as the “Photograph”). (Am. Compl. ll 14, Dkt. No. 14.) Boderick Was an associate
and co-defendant of a prominent hip-hop artist who is known professionally as Bobby Shmurda.
(Id-)

Hirsch, as the sole owner of the Photograph, registered it with the U.S. Copyright Office,
which granted his registration, effective as of March 26, 2017, under Copyright Registration
Number VA 2-036-428. (Id. 111 18~20', id. Ex. C.)

Hirsch licensed the Photograph to the Ncw York Post’s Page Six (“Page Six”). (Id. 1] 15.)
On January 19, 2017, Page Six published an article on its website featuring the Photograph. (Id.
11 16; id. Ex. B', see also Rebecca Rosenberg, Bobby Shmurda 's Pal Gets 1 BO-Year Senfence,
Curses Out Judge, N.Y. Post. (Jan. l9, 2017), https://pagesix.com/ZOI7701/l9/bobby-shrnurdas~
pal-gets-l30~year-sentence-curses~out-judge/.) rl`he Page Six article included an authorship
credit, also known as a “gutter credit,” below the photograph identifying Hirsch as the author of
the Photograph. (Am. Cornpl. il l'i"', id. Ex. B.) The upper right hand corner of the online version
of the article also included five “share” icons that enable readers to Share a hyperlink to the story,
either on their various social media platforms, via e-mail, or by direct copying of the web
address. (Id. W 3648.) There is no link on the Page Six article that permits a reader to copy the
Photograph by itself (ln.'. 1§42.)

On or about January l9, 2017, Complex published an article on its website titled “Bobby

Shmurda Associate Santino Boderick Curses Out Judge Handing Him Insanely Long Prison

 

Case 1:18-cv-05488-CI\/| Document 39 Filed 12/10/18 Page 3 of 22

Sentence.” (ld. il 21', id. Ex. D', see also Trace William Cowen, Shmw'da Associate Santino
Boderick Curses Ouf Judge Handz'ng Hz'm lnsanely Long Prison Senterrce, Complex (Jan. 19,
2017), https://Www.complex.com/music/2017/01/bobby-shrnurda-associate-santino-boderick~
curses-out-judge»handing-him-prison-sentence.) The article included a video (hereinafter
referred to as the “Video” or “Complex Video”) that was featured prominently on the webpage
and directly under the article’s headline. (Am. Compi. 11 22.) The Video, which was 1:44
minutes long, summarized Boderick’s prison sentence and recounted his affiliation with
Shmurda. (Id. 1123.) Beginning at the 0:38 second mark, the Video includes a screenshot of the
Page Six article and conspicuously features Hirsch’s Photograph. (Id. ‘ll 24.) The Page Six
article and Photograph remain on the Video screen until the 0:40 second mark, at which point the
screen begins to blur all visual content except for the Page Six headline announcing Boderick’s
sentence. (Ia'.) The Page Six article and Photograph disappear completely from the Video after
the 0:42 mark. (Id.)

Commercial advertisements appear on the face of the Complex article and adjacent to the
Video. (Id. il 26.) Neither the Cemplex article nor the Video credits Hirsch as the author of the
Photograph, and the screenshot of the Page Six article that was incorporated into the Video
cropped out Hirsch’s gutter credit. (la'. 1l1l 27~29.)

Hirsch did not did enter into a license agreement with Complex to use the Photograph.
(Id. 11 31.) Nor did Complex ever communicate with Hirsch prior to publishing its Video seeking
authorization to use the Photograph. (Id. ‘ll 32.)

II. Discussion

Hirsch filed the present action against Complex on June 18, 2018, alleging one count of

copyright infringement, in violation of 17 U.S.C. §§ 106, 501.

 

Case 1:18-cv-05488-CI\/| Document 39 Filed 12/10/18 Page 4 of 22

On August 14, 2018, Complex moved to dismiss the Amended Complaint, the operative
complaint in this action, or, in the alternative, to strike certain allegations from the Amended
Complaint that charge Complex with a “pervasive history” of copyright infringement (See Am.
Compl. 1l 13.)

Complex submits three bases for dismissal. First, it contends that its use of the
Photograph was de minimis and, therefore, is not actionable Second, incorporating the
Photograph was fair use, according to Cornplex, because the Complex Video was transformative.
Third, Complex argues that Hirsch has authorized unrestricted copying of the Photograph by
virtue of licensing the Photograph to the New York Post, which published the Photograph online
and, in so doing, permitted readers to click on any one of the five “share” icons located adjacent
to the article, which enabled readers to freely share the story.

Hirsch has cross-moved for partial summary judgment under Fed. R. Civ. P. 56. He
argues that he has a protectable copyright in his photograph and that Complex engaged in actual
copying. In support of this contention, Hirsch has asked the Coui't to take judicial notice of a
Ceitified Deposit Copy, as issued by the U.S. Copyright Off'ice on November 9, 2018, of the
Photograph.

A. Complex’s Motion to Dismiss the Amended Complaint is Denied

When a defendant moves to dismiss for failure to state a claim upon which relief can be
granted under Fed. R. Civ. P. l2(b)(6), the Court must “accept all allegations in the complaint as
true and draw all inferences in the non-moving party’s favor.” LaFaro v. N. Y. Cardiothoracic
Grp., PLLC, 570 F.3d 471, 475 (2d Cir. 2009) (internal quotation marks omitted). The Amended

Complaint will survive the motion to dismiss as long as it contains “sufficient factual matter,

 

Case 1:18-cv-05488-CI\/| Document 39 Filed 12/10/18 Page 5 of 22

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (internal quotation marks omitted).

ln addition to the text of the Amended Complaint, the Court may consider documents that
are attached as exhibits, incoiporated by reference, or are “integral” to the amended
complaint DiFolco v. MSNBC Cnble LLC, 622 F.3d 104, 111 (2d Cir. 2010). Because the
Photograph and Complex Video are both incorporated by reference and integral to the Amended
Coinplaint, the Court may consider those items on Complex’s present motion to dismiss
Moreover, the Court need not accept the party’s characterizations of those items, as “the works
themselves supersede and control contrary descriptions of them” contained in the pleadings or
elsewhere Peler F. Gclito Archifecfure, LLC v. Simone Dev. Corp., 602 F.3d 57, 64 (2d Cir.
2010).

l. Whethel~ Cornplex 's Use oflhe Photograph Consl.itmes De Minimis
Use

lt is undisputed that the Complex Video incorporated the Photograph in its story on
Santino Boderick when it took a screenshot of the Page Six article in Which the Photograph was
featured. Complex argues, however, that the use of Photograph was so trivial that the copying
was not actionablel

To state a claim for copyright infringement, a plaintiff must plead facts demonstrating
that (j) copying of the copyrighted work occurred, and (gj) the infringing work is “substantially
similar.” Feist Publ’ns, Inc. v. Rural Tel. Serv. CO., 499 U.S. 340, 361 (1991). To establish
substantial similarity, a plaintiff must show, inter alta, the amount that was copied is ‘more than
de minimis.”’ sz“enkian Import/Exporl Ventw‘es, Inc. v. Eir:stein Muomjy, IHC., 338 F.3d 127,

131 (2d Cir. 2003) (internal citation omitted).

 

Case 1:18-cv-05488-CI\/| Document 39 Filed 12/10/18 Page 6 of 22

The de minimis analysis asks whether the copying is both quantitatively and qualitatively
sufficient to support the legal conclusion that infringement, i.e. , actionable copying, has
occurred. Ringgofa' v. Black Emm ’t Television, Inc., 126 F.3d 70, ?4-75 (2d Cir. 1997). The
qualitative component concerns the degree of similarity between the two woi'ks, focusing on
“whether an average lay observe would recognize the alleged copy as having been appropriated
form the copyrighted work.” Knimfaves, Inc. v. Lollytogs Ltd. (Inc.), 71 F.3d 996, 1002 (2d Cir.
1995) (internal quotation marks, citation, and alterations omitted). “The quantitative component
generally concerns the amount of the copyrighted work that is copied, a consideration that is
especially pertinent to exact copying.” Ringgo]d, 126 F.3d at 7'5 (internal citation omitted).
Where, as here, exact copying is at issue courts should look to the “observability” of the copied
work, which, in turn, depends upon “the length of time the copied Work is observable in the
allegedly infringing work and such factors as focus, lighting, camera angles, and
prominence.” Id.

Because substantial similarity “typically presents an extremely close question of fact . . .
questions of non-infringement have traditionally been reserved for the trier of fact.” PeIer F.
ch'fo, 602 F.Bd at 63 (citing Durham ladus., Inc. v. Tomy Corp., 630 F.2d 905, 911 (2d Cir.
1980); but see id. (quoting Warrrer Bros. Inc. v. Am. Broad. Cos., 720 F.2d 231, 240 (2d Cir.
1983)).

Here, the Court concludes that a reasonable jury could find a substantial similarity
between the Photograph and Complex’s alleged copying of it in the Complex Video.

Certainly, there is no dispute as to the qualitative similarity between the two items: the
Complex Video incorporates an exact screenshot of the Photograph and would be plainly

recognizable to a lay observer. And in a quantitative sense, the Court cannot say that, as a matter

 

Case 1:18-cv-05488-CI\/| Document 39 Filed 12/10/18 Page 7 of 22

of law, Complex’s use of the Photograph was so trivial so as to be inactioriable. The Photograph
was featured prominently in the center of the video screen from 0:38~0:42 of the video. (See
Decl. of Steven Hirsch in Supp. l\/lotion for Summ. J. Ex. D, Dkt. No. 20 (audio-visual tile of
Complex Video).) For the first two seconds, the Photograph is clear as day, and its prominence
unmistakable w it is the thing being featured in the video and takes up most of the screen (Id.)
For the latter two seconds, the Photograph blurs while the Page Six headline is emphasized
While four seconds of copying - two that are clear, and two that are indistinct - in the span of a
1:44 minute video may seem insignificant, Second Circuit precedent has suggested otherwise

ln Ringgofd, the Second Circuit considered the unauthorized use of a copyrighted poster
depicting a Sunday school picnic held by the Freedom Baptist Church in Atlanta, Georgia in an
episode of an HBO television series. 126 F.3d at 72. The poster was shown, in whole or in part,
nine times during a five-minute scene at the end of the episode. The poster (or a poition thereolj
was seen for l.86 to 4.16 seconds at a time, for a total of 26.75 seconds Id. at 73. ln some
instances, the poster appeared at the center of the screen, while in others, the poster was partially
obscured or appeared outside the camera’s “framing.” Id. at 76. The Second Circuit overturned
the district court’s grant of summary judgment in favor of the HBO and, in so doing, rejected
HBO’s de minimis argument, concluding that “the principal four-to~five second segment in
which almost all of the power is clearly visible, albeit in less than perfect focus, reinforced by the
briefer segments in which smaller portions are visible, all totaling 26 to 27 seconds, are not de
minimis copying.” Id. at 77. ln so reasoning, the court took guidance from a regulation issued
by the lsibrarian of Congress providing for royalties to be paid by public broadcasting entities for

the use of published pictorial or visual works, which distinguished between a “featured” and a

 

 

Case 1:18-cv-05488-CI\/| Document 39 Filed 12/10/18 Page 8 of 22

“background” display, setting a higher royalty rate for the former. Id. (citing 37 C.F.R. §
253.8(b)(l)(i)(A)(B) (1996)).

A number of courts in this District applying Ringgold have concluded that a
“substantially full-screen” display of an image, even those lasting less than three seconds, would
not be de minimis Id. ln Dyer v. V.P. Recorcis Remii Onilei, lnc., No. 05 Civ. 6583 (WHP),
2008 WL 2876494, at *4 (S.D.N.Y. July 24, 2008), the court denied summaryjudgment on
grounds of de minimis copying for shots in which offending images “take up most of the screen”
for “almost three seconds.” ln Twentiei‘h Centnry Fox Fiim Corp. v. Marvel Enterprises,

Inc., 155 F. Supp. 2d l, 46 (S.D.N.Y. 2001), remanded on other grounds, 277 F.3d 253 (2d Cir.
2002), the court rejected de minimis use as a defense where the defendant copied clips “each of a
short duration [] of three seconds or less” into their advertising tapes, because “they appear
prominently and are plainly observable to the lay viewer.” And Hirsch v. CBS Broncicasiing
Inc., No. 17 Civ. 1860 (PAE), 2017 WL 3393845, at *4 (S.D.N.Y. Aug. 4, 20l7) - a case With
which the parties are surely familiar, since the “Hirsch” in that case is the same one suing here -
is particularly instructive lndeed, the facts are strikingly similar.

ln that case, Hirsch took a photograph of Justin l\/lassler, an accused stalker of lvanka
Trump, as l\/Iasslei' was walking outside a courthouse in Manhattan. 2017 WL 3393 845, at *1.
There, as here, Hirsch licensed the photograph to the New York Post, which included it in an
online article. Nearly seven years later, CBS broadcasted an episode of the television show 48
Honrs titled “Stalked.” One segment of the episode focused on l\/lassler’s stalking behavior and
the widespread coverage it had attracted. The segment featured for “approximately two seconds”
a screenshot of the New York Post article that incorporated Hirsch’s photograph Id. The

screenshot “slowly rotated clockwise the entire time it Was on screen, starting slightly skewed to

 

Case 1:18-cv-05488-CI\/| Document 39 Filed 12/10/18 Page 9 of 22

the left and ending slightly skewed to the right.” Id. Only “roughly the top half of [Hirsch’s
photograph]” appeared in the video, and, like here, Hirsch’s gutter credit was excised from the
screen. ]d. at *2.

ln denying CBS’s motion to dismiss the complaint, my colleague, the Hon. Paul
Engelmayer, rejected HBO’s contention that the company’s copying of Hirsch’s photograph Was
cie minimis as a matter of law. Id. at *4. Conceding that the two-second duration in which the
photograph was visible in the allegedly infringing work was c‘brief,” the court rejected the
suggestion that such an interval of time Was per se insufficient to establish substantial similarity
ld. at *5. Rather, Judge Engelmayer concluded that dismissal was unwarranted as a matter of
law at that juncture since CBS “display[ed] a substantial proportion of [Hirsch’s] [p]hoto,”
“occup[ying] much, although not all, of the screen.” Ici.

The Court finds Hirsch v. CBS to be persuasive The interval at issue in this case is twice
as long (four seconds, not two); the Photograph incorporated into the Complex Video is featured
in its entirety, not cut in half; and the Photograph remained front and center of the Video screen
throughout the period in which it was shown. l\/loreover, the two cases that Complex
characterizes in its brief as “instructive” (see Mem. of Law in Supp. l\/lot. to Dismiss (Def.’s Br.)
at 10, Dkt. No. 16) were expressly distinguished by Judge Engelmayer. The first, Go:‘tlieb
Developmenl LLC v. Paramonnt Pictures Corp., 590 F. Supp, 2d 625, 632-33 (S.D.N.Y. 2008),
involved de minimis copying of material that, as the court described, “[Was] always in the
background,” “never appear[ed] by itself or in a close-up',” was either “out of focus or obscured,”
and displayed only for “a few seconds at a time.” The second, Sancioval v. New Line Cinemo
Corp., 147 F.3d 215, 218 (2d Cir. 1998), involved copying of photographs that was “filrned at

such distance and so out of focus that a typical viewer program would not discern any decorative

 

Case 1:18-cv-05488-CI\/| Document 39 Filed 12/10/18 Page 10 of 22

effect that the work of art contributes to the set.” l\/loreover, the photographs were “displayed in
poor lighting and at great distance” and appeared “fleetingly and [were] obscured, severely out
of focus, and virtually unidentifiable[.]” Id. Given the clear factual distinctions between those
cases and the one before us, the Court agrees that Goillieb and Sandovai are instructive - just not
in the way that Complex suggests.

Based on the foregoing, the Court finds that a reasonable jury could find that Complex’s
use of the Photograph met the test of substantial quantitative similarity and was not de minimis as
a matter of law.

2. Whefher Complex ’s Use of the Photograph Constitntes Fcn'r Use

Next, Complex argues that its use of the Photograph is protected as a matter of law by
viitue of the fair use defense

As the Supreme Court has explained, the overriding purpose of copyright is “‘[t]o
promote the Progress of Science and useful Arts....”’ Campbell v. Acn)j"-Rose Mnsic, Inc., 510
U.S. 569, 574 (1994) (quoting U.S. Const. Art. l, § 8, cl. 8). The Copyright Act advances this
purpose by permitting the public to draw upon copyright materials without the permission of the
copyright holder in certain circumstances See 17 U.S.C. § 107. Section 107 requires a court to
consider the following four nonexclusive factors, which are to be Weighed together, to assess
whether a particular use is fair:

1. The purpose and character of the use, including whether such use is of a
commercial nature or is for nonprofit educational purposes;

2. The nature of the copyrighted work;

3. The amount and substantiality of the portion used in relation to the copyrighted
work as a whole; and

4. The effect of the use upon the potential market for or value of the copyrighted
Work. '

10

 

Case 1:18-cv-05488-CI\/| Document 39 Filed 12/10/18 Page 11 of 22

!d. “The determination of fair use is a mixed question of fact and law,” Swatch Gi'p. Mgmf. Serv,
Ltd. v. Bloomberg L.P., 756 F.3d 73, 83 (2d Cir. 2014), and is an “open-ended and context-
sensitive inquiry.” Bianch v. Koons, 467 F.3d 244, 251 (2d Cir. 2006). “Although defendants
bear the burden of proving that their use was fair, they need not establish that each of the factors
set forth in § 107 weighs in their favor.” NXIVM Corp. v. Ross lnsi,, 364 F.3d 471, 476»77 (2d
Cir. 2004) (internal citation omitted).

While “it is possible to resolve the fair use inquiry on a motion to dismiss under certain
circumstances,” “there is a dearth of cases granting such a motion.” BWP Meoiia USA, Inc. v.
Gossip Cop Meciia, LLC, 87 F. Supp. 3d 499, 505 (S.D.N.Y. 2015) (citing M. Shanken
Commc ’ns, Inc. v. Cigar§OO.com, No. 07 Civ. 7371 (JGK), 2008 WL 2696168, at *10 (S.D.N.Y.
July 7, 200 8) (noting that a similarly situated defendant could not identify “any cases in this
Circuit that have granted a motion to dismiss on the grounds of fair use”)). Nonetheless, given
the possibility, however “slim,” of resolution at this stage, id., the Court will undertake a review
of each of the fair use factors

i. The ‘Purpose and Character of Use’ Factor Weighs in
Hirsch’s Favor

The first statutory factor, the purpose and character of the use, is “[t]he heart of the fair
use inquiiy.” Blcmch, 467 F.3d at 251 (internal quotation marks and citation omitted). The
essence of this factor is whether the copier’s use is “ti‘ansformative,” which asks “whether the
new work merely ‘supersedes the objects’ of the original creation, or instead adds something
new, with a further purpose or different character, altering the first with new expi'ession,
meaning, or message[.]” Cariou v. Prince, 714 F.3d 694, 705 (2d Cir. 2013) (quotiiig Cnmpbeil,
510 U.S. at 579). ln addition to contemplating whether a work is transformative, inquiry under

the first factor also looks to the commercial nature of the use and “the propriety of [a]

ll

 

 

Case 1:18-cv-05488-CI\/| Document 39 Filed 12/10/18 Page 12 of 22

defendant’s conduct.” NXIVM, 364 F.3d at 477-78 (quoting Harper & Row Publishers, Inc. v.
Naiion Enier'prises, 471 U.S. 539, 562-63 (1985)).

Complex argues that its use of the Photograph was transformative, because the
Photograph “appears as part of a video segment featuring Complex Media’s commentator,
[Emily] Oberg, providing commentary about the Shmurda case and comparing the convictions of
Shmurda and his associates, including Boderick,” which gives it “a purpose beyond the Page Six
article.” (Def.’s Br. at 11.)

Upon the Court’s independent review of the Complex Video and drawing all reasonable
inferences in Hirsch’s favor, Complex has not persuaded the Court that is the case

Complex made no changes to the original Photograph. The Photograph appealed in the
Video over discussion about Boderick’s imprisonment stemming from gang-related violence his
conduct during a sentencing proceeding, and his affiliation to Shmurda -the exact same matters
that were the subject of the Page Six article That the Photograph was contained in a news report
does not suffice to cloak Complex’s use as fair at this stage “The promise of copyright Would
be an empty one if it could be avoided merely by dubbing the infringement a fair use ‘news
report.”’ Harper & Row, 47l U.S. at 557; see also Swarch Gi'p., 756 F.3d at 85. Further
development of the record is needed to clarify what, if any, new insights and understandings
were created by Complex’s use of the Photograph such that the Video “imbue[d] [the
Photograph] with a character[l different from that for which it was created.” TCA Television
Corp. v. MoCollum, 839 F.3d 168, 180 (2d Cir. 2016), cert denied, 137 S. Ct. 2175 (2017).

l\/Ioreover, Complex misunderstands the nature of the transformative effect inquiry.
Section 107 provides that the display of a copyrighted image may be transformative “where the

use serves to illustrative criticism, commentary, or a news story about that work.” Barcrofi

12

 

Case 1:18-cv-05488-CI\/| Document 39 Filed 12/10/18 Page 13 of 22

Media, Ltci. v. Coecl Media Grp., LLC, 297 F. Supp. 3d 339, 352 (S.D.N.Y. 2017) (citing 17
U.S.C. § 107) (ernphasis in original). lt does not apply where images are used simply as
“illustrative aids” depicting the subjects described in a news article Id.; see also BWP Meclia
USA, lnc. v. Gossip Cop Media, lnc., 196 F. Supp. 3d 395, 404-05 (S.D.N.Y. 2016). Complex
has not established that its Video did anything more than merely describe the subject of Hirsch’s
Photograph, newsworthy or not. That conduct alone does not suffice as transformative.
‘°Newsworthy contents will rarely justify unlicensed reproduction', were it otherwise
photojournalists would be unable to license photos, and would effectively be out of ajob.” BWP
Media USA, 196 F. Supp. 3d at 406 n.6.

Finally, while less prominent considerations under the first factor, the Court notes that
Complex appeared to copy the Photograph for commercial purposes, displaying its-Video
adjacent to advertisements, and omitted l~lirsch’s authorship credit. These facts gives rise to
inferences of commercial use and of bad faith, which undermine Complex’s claim that the first
statutory factor breaks in its favor.

ln short, the first statutory fair use factor weighs against dismissal.

ii. The Nature of the Copyrighted Work

The second statutory factor favors dismissal, but not decidedly so. This factor, “the nature
of the copyrighted work,” “calls for recognition that some works are closer to the core of
intended copyright protection than others, with the consequence that fair use is more difficult to
establish when the former works are copied.” Campl)ell, 510 U.S. at 586. Courts have generally
adopted two types of distinctions in their analysis of the second factor: (i) whether the work is
expressive or creative, such as a work of fiction, or more factual with a greater leeway being

allowed to a claim of fair use where the work is factual or infoi'mational, and (E) whether the

13

 

Case 1:18-cv-05488-CI\/| Document 39 Filed 12/10/18 Page 14 of 22

work is published or unpublished, with the scope for fair use involving unpublished works being
considerably narrower. Blancli, 467 F.3d at 257.

Courts in the Second and other Circuits have found that, when the original photographic
work was created for news-gathering purposes, this factor favors fair use See, e.g., Hirsch v.
CBS, 20l7 WL 3393845, at *6; N. Jer‘sey Mealia Grp. lnc. v. Pirro, 74 F, Supp. 3d 605, 620
(S.D,N.Y. 2015); Karz v. Google lnc., 802 F.3d 1178, 1183 (11th Cir. 2015). However, courts
traditionally have also afforded this factor little weight, characterizing it as “r'arely []
determinative” On Davis v. The Gap, lnc., 246 F.3d 152, 175 (2d Cir. 2001); accord Antl'iors
Gtiila’, lnc. v. HalhiTrasf, 755 F.3d 87, 102 (2d Cir. 2014); Hirsch v. CBS, 2017 WL 3393845, at
*6', Esiaie omeilh v. Cash Money Reoorcls, lnc., 253 F. Supp. 3d 737, 751 (S.D.N.Y. 2017).

Under these circumstances the Court assigns the second statutory factor much less heft
than the first.

iii. The Amount and Substantiality of the Portion Used

Complex argues that the third statutory factor, the “amount and substantiality of the
portion used in relation to the copyrighted work as a whole,” favors it because it used the
Photograph for only a few seconds (Def.’s Br. at 9.) lts argument appears in its brief under the
caption calling for a finding of de minimis use, leaving the Court to conclude that it simply has
conflated the two matters

The third statutory factor, however, is both analytically and substantively distinct from
the de minimis analysis The latter assesses whether the defendant copied a material amount of
expression such that the original and infringing works are, as a matter of law, “substantially
similar,” which, as noted earlier, is a necessary element for stating a cognizable claim for
copyright infringement The former arises in connection with fair use, which is an affirmative

defense to infringement “Examination under the third factor of the substantiality of the portion

14

 

Case 1:18-cv-05488-CI\/| Document 39 Filed 12/10/18 Page 15 of 22

of the copyrighted work copied is a much different type of inquiry, however, from the one-
dimensional prima-facie-[de minimis] inquii'y: the third-factor substantiality inquiry is a matter
of degi‘ee, not an absolute, and is made in conjunction with consideration of other factors,
principally the first and fourth factors.” 4 William F. Patry, Pafry on Copyrigln § 10:141
(September 2018).

Substantively, the third factor considers “whether the quantity and value of the materials
used, are reasonable in relation to the purpose of the copying.” Blancn, 467 F.3d at 257 (quoting
Campl)ell, 510 U.S. at 586). This inquiry focuses, not on how much of the secondary work
comprises the original, but on the proportion of the work used, whether the defendant used more
than was necessary, and the “purported justifications” for the use HailriTrasi, 755 F.3d at 96.
As the Supreme Court explained, “[A] taking may not be excused merely because it is
insubstantial with respect to the infringing work.” Harper & Row, 471 U.S. at 565 (emphasis in
original).

For many of the same reasons discussed earlier, supra at 5-10, this factor cuts against a
finding of fair use Complex used the entirety of the Photograph, and reproduced it clearly and
in full color for two seconds To the extent the Video was intended to report on Boderick’s
outburst before the sentencing court, Complex could have simply displayed the Page Six
headline to convey the same message lnstead, it included the Photograph exactly as it was
intended to be used by its creator. lndeed, Complex has not attempted to make any chewing that
its use of the Photograph was no greater than necessary. Accordingly, the third factor favors
Hirsch.

iv. The Effect of the Use
The fourth statutory factor, the “effect of the use upon the potential market for or value of

the copyrighted work,” looks to whether an infringer has usurped the market a copyright holder’s

l5

 

Case 1:18-cv-05488-CI\/| Document 39 Filed 12/10/18 Page 16 of 22

work, or any markets that the copyright holder could reasonably be expected to enter. Campbell,
510 U.S. at 593. Whether the secondary use is transformative is important to the usurpation
analysis, as “[t]he more transformative [the secondary use], the less iikel[y] that [it] substitutes
for the original.” Carl`ou, 714 F.3d at 709.

Complex does not contest that the fourth factor favors its position, nor could it under the
circumstances Crediting Hirsch’s allegations which the Court must do at this stage, Complex
operates within the core market in which Hirsch operates lndeed, Hirsch sustains his business
by licensing Photographs, such as the image at issue here, to news organizations Coupled with
the fact that, upon the Court’s visual inspection, the Video is not so obviously transformative so
as to entitle it to special protection, see supra at 11~13, this factor weighs heavily against fair
use.

I-Iaving considered all four fair use factors, three of which counsel against a finding of
fair use, the Couit finds that fair use is not a basis for dismissal at this juncture

3. Whether Hirsch Authorized Users to Copy the Photograph

Complex argues that the Amended Complaint should be dismissed, because Hirsch has
permitted “unrestricted copying and/or displaying of the Photo[graph].” (Def.’s Br. at 2.) This
is so, according to Complex, because he has licensed the Photograph to the New York Post,
which permits free and easy sharing of the Page Six article by enabling readers to click on
“share” icons that disseminate the article via e-email, on various social media platforms and
through direct copying of the hyperlink.

A copyright owner has the exclusive right to publicly “display” a copyrighted
photograph 17 U.S.C. § 106(5). The Copyright Act, in turn, defines “display” to mean to
“show a copy of [the copyrighted work], either directly or by means of a film, slide, television,

image, or any other device or process . . . .” 17 U.S.C. § lOl. The owner’s exclusive right

16

 

Case 1:18-cv-05488-CI\/| Document 39 Filed 12/10/18 Page 17 of 22

includes the right to “transmit or otherwise communicate . . . a dispiay of the work . . . to the
public, by means of any device or process,” which itself is defined to encompass devices or
processes “now known or later developed.” ]d.

Complex has identified no authority that persuasively supports the novel position it takes
today that a licensor forfeits her exclusive rights to display her copyrighted work where, absent
an express agreement to the contrary, the licensee enables third parties to freely share the
licensee`s own copyrighted work, which incorporate the work of the licensor. lnstead, it cites
two cases, Hine.s' v. ()vestock.com Inc., 668 F. Supp. 2d 362, 367 (E.D.N.Y. 2009), and Spechr v.
Netscape Commc ’ns Corp., 306 F.3d 17, 20 (2d Cir. 2002), which, it claims, stand for the
proposition that “no cause of action [can exist] against a viewer that takes advantage of ial
website’s offer to copy [] content at will.” (Defs.’ Br. at 13.) These cases have no bearing on the
matter at hand for two reasons

Firsr‘, the facts of these cases are entirely distinct. Both cases sounded in breach of
contract, examining whether visitors were bound by a website’s terms of service. ln Hines, the
primary issue was whether a consumer, suing a retailer for breach of contraet, fraud, and
vioiations of N.Y. Gen. Bus. L. §§ 349~50, had assented to an arbitration clause 688 F. Supp.
2d at 366. In Specht, the Second Circuit considered whether an individual who downloaded free
software from a website could be said to have knowingly agreed to certain restrictions contained
in the website’s terms of use, which appeared under a separate tab. 306 F.3d at 20. Neither case
concerned copyright law nor stands for the broad proposition that Complex submits they do.

Second, assuming arguendo that the proposition offered by Complex were supported by
those cases, that proposition lends no support to Complex in light of the factual allegations

embodied in the Arnended Complaint. As pleaded, Complex did not “take advantage” of the

17

 

Case 1:18-cv-05488-CI\/| Document 39 Filed 12/10/18 Page 18 of 22

“share” icons to “copy [] content at will,” and, therefore, cannot avail itself of whatever safe
harbor those icons purport to provide. This might be a different case if Complex shared the
Photograph on its Facebook, Twitter or Google Plus page, as provided for by the icons on the
article’s webpage, and was being sued for copyright infringement for promotion over its social
platforms lt might also be a different case if the “share” icons provided for a screenshot»and-
share function, giving Complex at least a colorable argument that the particular conduct it is
accused of here was contemplated by the parties But neither of those things occurred -" at least
not as alleged in the Amended Complaint, whose allegations the Court presumes to be true for
present purposes Accordingly, the proposition for Which Hines and Specht are cited does
nothing to advance Complex’s position.

Morc broadly, Complex’s position reflects a fundamental misunderstanding of Hirsch’s
pleading bur‘den. As noted, to state a claim for copyright infringement, a plaintiff must establish
ownership of a valid copyright and copying Feisr, 499 U.S. at 361. He need not establish at the
pleading stage that the copying Was unauthorized Authorization is an affirmative defense that
the defendant bears the burden of proving. 6 William F. Patry, Parry on Copy)'ights § 19: 10
(September 2018); see also Muhammed-Alr` v. Fr'ncrl Ccrll, Inc., 2016 WL 4248567, at *3»4 (7th
Cir. Aug. 10, 2016); accord Bourne v. Wah‘ Disney Co., 68 F.3d 621 , 631 (2d Cir. 1995). At this
stage, Complex has fallen well short of carrying that burden. Without the terms of the license
agreement, the Court cannot determine at this juncture whether Hirsch’s agreement with the New
York Post authorized third-party readers to copy Hirseh’s Photograph. Nor can it say that Hirsch
ever contemplated such conduct.

The Court concludes that discovery is needed to develop a factual record indicating

whether authorization of the sort alleged by Complex was ever given, As a matter of law,

18

 

Case 1:18-cv-05488-CI\/| Document 39 Filed 12/10/18 Page 19 of 22

however, there simply is no support for Complex’s position that permitting readers to share the
Page Six article on various platforms constituted authorization ~ express or implied »- by Hirsch
to copy his Photograph, thereby defeating his prima facie case for copyright infringement

For the reasons stated above, Complex’s motion to dismiss is denied.

B. Complex’s l\/lotion to Strike Certain Pleadings is Denied

At the parties’ initial pretrial conference on September 7, 2018, the Court told the parties
orally that Complex’s motion to strike was denied. The Court now Writes to elaborate on the
basis for its decision.

Fed. R. Civ. P 12(f) provides courts a means to remove material from a pleading that it
finds “redundant, immaterial, impertinent, or scandalous.” “l\/lotions to strike are generally
disfavored and will not be granted unless the matter asserted clearly has no bearing on the issue
in dispute.” Ke/'rr ex rel. Kehr v. Yamaha Motor Cor'p., U.S.A., 596 F. Supp. 2d 821, 829
(S.D.N.Y. 2008) (internal quotation marks and citation omitted). lt is settled in this Circuit that
the motion will be denied “unless it can be shown that no evidence in support of the allegation
would be admissible.” Id. (quoting Lr`psky v. Commonwealth Unr`r‘ed Corp., 551 F.2d 887, 893
(2d Cir. 1976)).

Complex argues that pleadings relating to prior lawsuits against Complex for copyright
infringement (see Am. Compl. 1[1] 11-13) should be stricken, because they relate to matters that
were either settled or are pending, and therefore are immaterial as a matter of law within the
meaning of Rule l2(f). (Def.’s Br. at 15-16.) Complex relies on Lipsky v. Commonwealth and
other district court cases citing Lipsky, for this assertion. l-lowever, a close reading of Lr'psky

makes clear that it does not stand for the sweeping proposition for which Complex offers it.

19

 

Case 1:18-cv-05488-CI\/| Document 39 Filed 12/10/18 Page 20 of 22

ln Lipsky, the Second Circuit held that “neither a complaint nor references to a complaint
which results in a consent judgment may properly be cited in the pleadings under the facts of
this case.” Id. at 893. Lipsky relied on the fact that Fed. R. Evid. 410 “prohibits a plea of nolo
contedere from being later used against the party Who so pleaded,” and noted that “nolo pleas
have been equated with consent decrees” for purposes of the provision at issue. Id. Because the
consent decree could not be used as evidence in a subsequent lawsuit, the court reasoned that the
complaint from that action was also immaterial under Fed. R. Civ. P. 12(f). ln reaching its
conclusion, Lipsky reiterated the general rule that motions to strike pleadings as immaterial
should be denied “unless it can be shown that no evidence in support of the allegation would be
admissible.” Id.

Despitc Complex’s assertion to the contrary, the court did not hold that a complaint may
never reference allegations from separate proceedings Admittedly, some courts have committed
the same error as Complex and offered Lr'psky as standing for such a sweeping proposition See,
e.g., RSM Prod. Corp. v. Fridman, 643 F. Supp. 2d. 382, 403 (S.D.N.Y. 2009). l\/lany other
courts however, have identified Lipsky’s narrow holding and rejected attempts by litigants to
strike pleadings that reference allegations from other proceedings See Rodriguez v. Cily ofNew
York, No. CV1600214ENVST, 2016 WL 3264166, at *3 (E.D.N.Y. June 13, 2016)',Mar!1`nez v.
Lvnv Funding, LLC, No. 14CV00677RRMST, 2016 WL 5719718, at *4 (E.D.N.Y. Sept. 30,
2016); Youngers v. Vr'rtus Inv. Parmers Inc., 195 F. Supp. 3d 499, 517 n.10 (S.D.N.Y. 2016)',
VNB Realty, Irrc. v. Bank ofAm. Corp., No. 11 Civ. 6805, 2013 WL 5179197 (S.D.N.Y. Sept. 16,
2013); 111 re Bear Srecr)-‘ns Morrg. Pcrss_Through Cern'ficafes Litig., 851 F.Supp,2d 746, 768 n. 24
(S.D‘N.Y.2012); John.ron v. M & MCommc ’Hs, Inc., 242 F.R.D, 187, 189 (D. Conn. 2007);

accord 117 re OSG Sec. Lin'g., 12 F, Supp. 3d 619, 621 (S.D.N.Y. 20l4). The Court finds

20

 

 

Case 1:18-cv-05488-CI\/| Document 39 Filed 12/10/18 Page 21 of 22

persuasive the reasoning of these case and, therefore, declines Complex’s invitation to adopt a
bright-line rule prohibiting citations to allegations from other proceedings that have not been
decided orr the merits

Because Complex has otherwise made no effort to explain why allegations of past
copyright infringement would be irrelevant to the case at barJ the Court denies the motion to
strike. lndeed, discovery may lead to admissible evidence regarding Defendant’s alleged pattern
and practice of infringement that may prove relevant

C. Hirsch’s l\/lotions for Partial Summary Judgrnent and Judicial Notice are
Denied

Hirsch has move for partial summary judgment on the issue of Complex’s liability for
copyright infringement This motion is denied without prejudice as premature Where, as here,
there has been no discovery and the non-movant has not yet filed a responsive pleading,
summary judgment is inappropriate See, e.g., Helios lnf’l S.A.R,L. v. Carrtamessa USA, 111€.,23
F. Supp. 3d 173', 188-89 (S.D.N.Y.2014) (quoting Fed. R. Civ. P. 56 Advisory Committee
Notes); see also Fed. R. Civ. P. 56(d). lndeed, Hirsch even concedes that the motion is
premature, noting in his moving papers that Complex may raise in its answer affirmative
defenses of equitable estoppel, acquiescence, waiver and unclean hands (Pl.’s l\/lem. of Law in
Supp. Surnm. J. at 24-25, Dkt. No. 19.) Without those defenses before it, the Court cannot
possibly entertain whether they could be meritorious

The Court emphasizes that its decision to deny Complex’s motion to dismiss is not the
same as a determination on the merits about the applicability of the defenses Complex offered.
Further development of the record may well establish that Complex’s use was fair, authorized, or

otherwise subject to another defense. Alternatively, it may well establish Complex’s liability for

21

 

Case 1:18-cv-05488-CI\/| Document 39 Filed 12/10/18 Page 22 of 22

infringement For now, the Court stresses that its decision denying Complex’s motion to dismiss
is not tantamount to a determination on the merits of either party’s case.
Having denied Plaintiff’ s motion for partial summary judgment, the Court also denies
Plaintiff’s motion for judicial notice as moot.
CONCLUSION
For the reasons stated above, all motions are denied. The Clerk of Court is respectfully

directed to close all open docket entries

Dated: December 10, 2018

  

- x §§ eyjl:€>lf§?§

"“r-"” trmassa

 

Chief Judge
TO ALL PARTIES BY ECF

22

 

